OPINION
WALKER, Presiding Judge.
*264The petitioner below, Curtis Wilson, appeals from the dismissal of his petition for habeas corpus after a hearing in the Criminal Court of Davidson County, Division Three.
The question to be determined is whether or not an indigent defendant may be required to work out costs after the completion of his sentence in the workhouse.
On September 19, 1968, the petitioner was convicted of petit larceny and sentenced to six months imprisonment and to pay a fine of $50 plus costs. He was allowed credit for time in jail from May 11, 1968, awaiting trial. With credit for good time, he has served the sentence and the amount of the fine. Part of the costs have not been served, and he has been released on his own recognizance pending this appeal.
Petitioner contends that his confinement to work out costs violates his rights under the Thirteenth and Fourteenth Amendments to the federal constitution.
T.C.A. Sec. 40-3204 provides that when the judgment of the court is that the defendant be imprisoned until the fine and costs, or the costs only, are paid the defendant shall be committed to jail until the judgment is complied with or the defendant discharged by due course of law.
T.C.A. Sec. 41-1219 provides for workhouse confinement in felony cases when the punishment has been commuted from confinement in the penitentiary to the county jail or workhouse until the sentence and the fine and costs, or costs only, as the case may be, have been worked out, paid or secured to be paid.
*265In the recent case of State ex rel. Dillehay v. White, 217 Tenn. 524, 398 S.W.2d 737 (1966), this same question as to costs was raised and rejected by the Supreme Court. The court there held that the petitioner was not denied equal protection of the laws by his confinement to work out costs.
State ex rel. Hawkins v. Luttrell, Tenn., 424 S.W.2d 189 (1968), an opinion of our Supreme Court, held that an indigent could not be required to work out jail fees while awaiting trial. The petitioner there raised no question about the normal costs arising out of the trial, and the court distinguished that case from the Dillehay case.
We think that the Dillehay case controls the situation here.
The costs in this case are $71.80, which amount includes $25.50 litigation taxes. Dillehay holds that litigation taxes are not part of the fine or costs and that a defendant cannot be made to work out such litigation taxes in jail.
We call attention to the fine of $50 in this case. Since 1963 a fine is no longer a part of the punishment for petit larceny. T.C.A. Sec. 39-4205.
Upon consideration of the entire matter, we find that the assignments are without merit. The judgment is affirmed.
OLIVER, J., concurs.